Citation Nr: 0312436	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbar disc disease with neurological involvement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1984 and from December 1985 to January 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.  

The case was previously before the Board in April 1999, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination and for other development.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A chronic low back disorder, to include lumbar disc 
disease with neurological involvement was not demonstrated 
during the veteran's service. 


CONCLUSION OF LAW

A low back disorder, to include lumbar disc disease with 
neurological involvement disorder was not incurred or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence to the veteran dated in January 
2003 as well as the Supplemental Statement of the Case of 
January 2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate her claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
allowed on a presumptive basis for certain chronic diseases, 
such as arthritis, if manifested to a compensable degree 
within a one year period of discharge from service. 38 
U.S.C.A. §§ 1101, 1112, 1113.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran contends, in essence, that she suffers from a low 
back disability as a result of her active military service.  
She reports that she injured her back when a tow bar fell on 
her right side while she was stationed at the Naval Air 
Station in Jacksonville, Florida in November 1982.

The report of the veteran's separation examination conducted 
in January 1984 noted that the veteran had tenderness of the 
lumbosacroiliac joint area on clinical evaluation of the 
lumbar spine.  In a subsequent entry recorded in the service 
medical records during February 1984, it was noted that the 
veteran was seen for complaints of low back pain after she 
was involved in an automobile accident.  The assessment was 
soft tissue injury.  Service medical records for the 
veteran's second period of active service demonstrate that 
she was seen on several occasions for complaints of low back 
pain.  X-rays of the lumbosacral spine dated in April 1986 
were indicated to have been normal.  At the initial post 
service Department of Veterans Affairs (VA) general medical 
examination conducted in May 1987, the veteran reported 
complaints of low back pain.  At a VA orthopedic examination 
conducted in February 1989, the veteran reported complaints 
of low back pain associated with knee pain and cold weather.  
The diagnoses included low back pain, at times associated 
with knee pain and at other times associated with cold 
weather.  X-rays of the lumbosacral spine dated in February 
1989 did not show any abnormal findings.  The first post 
service VA magnetic resonance imaging spectroscopy of the 
lumbosacral spine showed mild right para-central disk 
protrusion with no obvious impingement upon the nerve root or 
cord and degenerative facet disease at L4-5 and 5-1.  VA 
medical records dated from October 1995 to August 1996 show 
that the veteran was seen for intermittent complaints of low 
back pain and that the findings included chronic low back 
pain with degenerative facet disease and degenerative disc 
disease. 

It bears some emphasis that X-rays of the lumbosacral spine 
from 1989, more than a year after discharge from service, 
were normal.  Some degenerative changes of the lumbar area 
were first noted in 1995.  Thus, entitlement to service 
connection on a presumptive basis is not demonstrated.

The veteran was afforded a VA examination in October 1999.  
The examiner carefully reviewed her medical history and also 
conducted a physical examination.  The examiner concluded 
that the there was no evidence that the veteran suffered any 
significant organic difficulties during military service.  
She described subjective symptoms of pain, numbness and 
radiating electrical sensations.  Objectively, her spine was 
straight; she had a normal gait; there was no localized 
tenderness; she demonstrated full range of motion without 
pain; sciatic and Patrick's tests were normal; reflexes were 
normal and there was no sensory deficit.  There was no 
atrophy weakness in either lower extremity.  The exact cause 
of her present symptomatology could not be explained from an 
orthopedic standpoint.  Moreover, the examiner noted no 
organic pathology that could be attributed to trauma.  The 
examiner also commented that her degenerative arthritic 
changes noted in the lumbar region were frequently seen in 
normal people and not associated with symptoms.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board considers that the evidence does not demonstrate 
that the complaints which the appellant suffered during 
service were anything more than acute and transitory in 
nature.  The evidence does not demonstrate any showing of 
residual pathology.  Similarly, there is no medical evidence 
tending to show that the symptoms in service represented a 
chronic disability(ies) rather than acute and transitory 
conditions.  The most recent VA examination weighs greatly in 
reaching this conclusion.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
In reaching this conclusion, the Board affords greatest 
weight to the recent VA examination as well as the 1989 X-
rays, which failed to demonstrate any degenerative changes 
within a year after separation.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) 
(the benefit of the doubt rule applies only when the positive 
and negative evidence renders a decision "too close to 
call"). 




ORDER

Entitlement to service connection for a low back disorder, to 
include lumbar disc disease with neurological involvement is 
denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

